UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4970


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANDOLPH R. BAKER,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00328-HEH-1)


Submitted:   May 17, 2012                 Decided:   August 23, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, Richmond, Virginia, for Appellant.      Neil H.
MacBride, United States Attorney, Alexandria, Virginia, Olivia
L. Norman, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Following        a    bench       trial,       the     district      court    convicted

Randolph       Baker     of    conspiracy          to    distribute       and   possess       with

intent to distribute oxycodone, in violation of 21 U.S.C. §§ 846

and   841(a)(1),         (b)(1)(C).          The        court    sentenced      Baker    to    156

months’ imprisonment.                On appeal, Baker argues that the evidence

was insufficient to support his conviction and that the district

court incorrectly calculated his sentencing range.                                   Finding no

merit to Baker’s challenges, we affirm.



                                                  I.

                                                  A.

        Because the district court returned a guilty verdict, we

review      the    evidence          in     the        light    most     favorable      to    the

Government.           See United States v. Burgos, 94 F.3d 849, 862-63

(4th Cir. 1996) (en banc).

        From     early       June    2010    to    early        August    2010,      Baker    sold

between 200 and 300 oxycodone pills to Natioe Alves on each of

ten separate occasions.                Alves routinely traveled from Boston to

south      Florida       to    buy    pills       from        Baker    and   other      sources,

typically for $7 to $8 a pill, then re-sold them in Boston for

up    to   $30    a    pill.         Alves    recruited           couriers      to   drive    the

oxycodone pills and money back and forth between Massachusetts

and   Florida.           One    of    Alves’s          main     couriers,     Daniel     Lennon,

                                                   2
testified that he transported between $45,000 and $86,000 of

Alves’s money to Florida on each of seven separate trips and

accompanied     Alves      during    most    of      the    drug    transactions       with

Baker.       Alves   typically       traveled        to    Florida      separately     from

Lennon, then used all of the money to buy oxycodone pills from

Baker and other suppliers.             Latoya Williams also testified that

on several occasions she obtained “a lot” of pills from Baker,

which she usually purchased through a third party and then re-

sold to Alves.       J.A. 347.

       In early August 2010, a law enforcement officer stopped

Lennon in Emporia, Virginia while Lennon was driving a vehicle

rented in Alves’s name.             The officer seized 9000 oxycodone pills

from   Lennon.       After     further      investigation,           Drug    Enforcement

Administration agents executed a search warrant at Baker’s home.

Inside of Baker’s house, the agents found a number of oxycodone

pills, empty pill bottles, and two firearms.                         Inside of Baker’s

car,   the    agents       found    more    oxycodone         pills,      pill   bottles,

prescriptions,       and    business       cards      for     a    pain    clinic.      An

oxycodone     addict,      Brian     Vogelpohl,           approached      Baker’s    house

during the search and admitted to the agents that he was there

to buy 100 oxycodone pills from Baker for $900.                         In exchange for

immunity, the United States compelled Vogelpohl to testify at

Baker’s trial.       In the aftermath of the drug scheme, Alves and

Williams     both    pleaded       guilty       to   charges       of     conspiracy    to

                                            3
distribute       and   possess    with       intent     to    distribute     oxycodone.

Lennon     pleaded      guilty     to    possession           with   the     intent     to

distribute oxycodone.



                                             B.

     On December 7, 2010, a grand jury returned an indictment

charging Baker with conspiracy to distribute and possess with

intent to distribute oxycodone.                    Baker waived his right to a

jury trial, and on March 31, 2011 he pleaded guilty to the

charges.        On April 14, 2011, Baker filed a pro se motion to

withdraw his guilty plea, which the district court granted.                            The

court then set the case for a bench trial to commence on May 26,

2011, ultimately finding Baker guilty.

     At Baker’s sentencing hearing, the parties agreed that the

total drug weight involved in Baker’s offense was 158 grams of

actual oxycodone, which is equivalent to 1058.6 kilograms of

marijuana under the U.S. Sentencing Guidelines Manual § 2D1.1.

Under    the    Guidelines,      this    qualifies       as    a   level    32   offense.

Baker received a two-level adjustment for the two firearms found

inside    of    his    home,   for      an   adjusted        offense    level     of   34,

resulting in a Guidelines range of 151 to 188 months.                                  The

district       court   sentenced     Baker        to   156    months’      imprisonment.

Baker timely appealed.



                                             4
                                     II.

      We first consider Baker’s challenge to the sufficiency of

the evidence.      We must sustain the district court’s verdict “if

there is substantial evidence, taking the view most favorable to

the   Government,    to   support    it.”        Burgos,   94   F.3d    at    862

(internal quotations omitted).

      Baker argues that the evidence was insufficient to sustain

his   conviction    for   conspiracy        to   possess   with      intent    to

distribute oxycodone.       He claims that the Government failed to

establish   the     existence   of    an     agreement     between     the    co-

defendants and him, and that the limited number of transactions

demonstrated no more than a mere buyer-seller relationship.                    We

disagree.

      To prove a conspiracy under 21 U.S.C. § 846, the Government

must establish “(1) an agreement between two or more persons to

engage in conduct that violates a federal drug law, (2) the

defendant's knowledge of the conspiracy, and (3) the defendant's

knowing and voluntary participation in the conspiracy.”                  United

States v. Strickland, 245 F.3d 368, 384-85 (4th Cir. 2001).                   The

underlying federal drug law at issue, 21 U.S.C. § 841(a)(1),

states that “it shall be unlawful for any person knowingly or

intentionally--(1) to manufacture, distribute, or dispense, or

possess with intent to manufacture, distribute, or dispense, a

controlled substance.”

                                      5
       It    is   well-established           that   a   defendant               need    not       have

knowledge of all of the details of the conspiracy.                                   Strickland,

245    F.3d    at    385.      The     existence        of       a       conspiracy         and    the

defendant’s connection to it must be proved beyond a reasonable

doubt, but “[o]nce a conspiracy has been proved, the evidence

need    only      establish      a   slight       connection             between       any    given

defendant and the conspiracy to support conviction.”                                         Id. at

385.        The      agreement       “need    only      be       a        ‘tacit       or    mutual

understanding’           between     the     defendant           and          his   accomplice.”

United States v. Hackley, 662 F.3d 671, 679 (4th Cir. 2011)

(quoting United States v. Ellis, 121 F.3d 908, 922 (4th Cir.

1997)).       And “[c]ircumstantial evidence alone is sufficient to

support a conviction for conspiracy.”                   Id.

       Although a buyer-seller relationship alone is not always

enough to support a finding that a defendant was a conspirator

under 21 U.S.C. § 846, “evidence of continuing relationships and

repeated transactions” can support a finding of a conspiracy,

“especially when coupled with substantial quantities of drugs.”

United      States    v.    Reid,     523    F.3d    310,        317       (4th     Cir.     2008).

“Evidence      of    a    ‘buy-sell     transaction          .       .    .    coupled       with    a

substantial quantity of drugs’ ” can also “ ‘support a reasonable

inference that the parties were co-conspirators.’ ”                                 Id. (quoting

United States v. Mills, 995 F.2d 480, 485 n.1 (4th Cir. 1993)).



                                              6
       In United States v. Hackley, we found sufficient evidence

for the jury to conclude beyond a reasonable doubt that Hackley

was part of a conspiracy on these facts: (1) Hackley’s statement

to a government informant that he was getting his supply of

crack    from        his        “family”     in       Maryland;           (2)        a       government

informant’s testimony that Hackley was “still” getting cocaine,

that    he     had    known       Hackley     since          1992,      and      that        they    had

discussed       crack        cocaine       previously;              and      (3)         a     “cryptic

conversation”         between       Hackley       and       one   of      his    girlfriends           in

which Hackley referenced the “drug game.”                           662 F.3d at 680.

       Here,     as        in     Hackley,        the        evidence           of       “continuing

relationships          and        repeated        transactions,”                 id.          (internal

quotations omitted), supports Baker’s conspiracy conviction.                                           In

fact, the evidence upon which Baker’s conviction rests is far

more    persuasive         than    the     minimum          standard       of    sufficiency           we

established      in     Hackley.           During       the       summer        of       2010,      Baker

regularly supplied oxycodone pills--usually hundreds at a time--

to Alves.       Baker also sold to Williams on a less frequent basis,

and he sold to Lennon on one occasion.                            Alves and Baker were in

close   contact       with       each    other        throughout          the    summer--Alves’s

phone records showed ninety outgoing calls from Alves’s phone to

Baker’s phone and twenty-two incoming calls from Baker’s phone

to   Alves’s     phone       between       July       22,    2010      and      August        6,    2010.

Lennon and Alves both testified that Baker knew Alves traveled

                                                  7
from Boston to Florida to purchase oxycodone pills and returned

to Boston after buying them.                       As the evidence shows, Baker had

extensive         relationships             with       convicted        members   of    a   drug

conspiracy         and       engaged       in    numerous    drug        transactions.      The

compelling         evidence         that      proves     Baker’s    conspiracy        conviction

far surpasses the evidence we held adequate to support Hackley’s

conviction.

      Attempting             to    resist       this    conclusion,       Baker   claims    that

there       was    no       “ ‘substantial         quantity        of    drugs’ ”      involved.

Appellant’s         Br.      11.        The     trial    record,    however,      belies    this

assertion, revealing that Baker sold to Alves somewhere between

200 and 300 pills on each of ten separate occasions from early

June 2010 to early August 2010.                         This amount is far in excess of

what an individual could use and proves that Baker did, in fact,

sell a substantial amount of oxycodone. *

        Although Baker may not have agreed explicitly to engage in

a   conspiracy,             he    had   continuing        relationships        with    convicted

members       of        a    drug       conspiracy,        engaged        in   repeated     drug

transactions, sold Alves quantities of oxycodone far beyond what


        *
       Vogelpohl testified that he was addicted to oxycodone and
took approximately three or four 30 mg pills a day, which equals
approximately 120 pills per month.    His testimony supports the
conclusion that the amount sold by Baker to Alves–-totaling
roughly 2500 pills over a two-month period--far exceeds the
amount that an individual could use.



                                                   8
could be used by an individual, and knew that Alves and Lennon

routinely     transported    money     and    drugs       between     Florida        and

Massachusetts.      Accordingly, we find that the evidence presented

at trial supports Baker’s conviction.



                                     III.

     We next turn to Baker’s challenge to the district court’s

determination of the appropriate Guidelines range.                    The court’s

calculation    of   drug    quantity    for       sentencing    purposes        is    a

factual finding that we review for clear error.                     United States

v. Randall, 171 F.3d 195, 210 (4th Cir. 1999).                      The Government

must prove the drug quantities attributable to the defendant by

a preponderance of the evidence.           Id.

     Baker claims that the drug weight accepted by the district

court was not supported by a preponderance of the evidence, and

the court therefore erred in overruling his objections to the

relevant    conduct    determination         in     the    presentence      report

(“PSR”).    We disagree.

     To demonstrate clear error, Baker must make an affirmative

showing that the facts in the PSR are incorrect.                       See Id. at

210-11.     This he has not done.             Baker claims generally that

“[t]here is simply no evidence to support the statements made by

the co-defendants,” Appellant’s Br. 12, but he fails to provide



                                       9
any details, explanation, or case law to support his argument.

Baker has thus failed to meet his burden on clear-error review.

        Further,    the   district   court’s     drug    weight      findings     were

made     after     careful    deliberation,       during       which     the     court

considered evidence presented at trial and stipulations made by

the parties.        The district court moreover used a conservative

calculation of the drug weight to avoid over counting or double

counting pills.          For example, the court excluded the pills that

Alves    obtained    from    Baker   when      Lennon   was    not     present,   the

quantity that Lennon obtained directly from Baker, and two empty

pill bottles seized from Baker’s home dated June 2010.                            The

district court also counted only 400 of the oxycodone pills sold

to Williams, despite Williams’s unequivocal testimony that on

one    occasion    she    obtained   as   many    as    1000   pills     from    Baker

through a third party.          And the district court did not include

the pills that Baker supplied to Vogelpohl, who testified that

he bought oxycodone pills from Baker for his own personal use “a

few times a week” from approximately May 2010 until November

2010.    J.A. 310.

       Not   only     were    the    court’s      calculations         precise    and

conservative, the court continued the sentencing for a month to

afford the parties ample time to explore the appropriate drug

weights.     During the continuance, the parties produced a “Joint



                                          10
Statement     of    Parties     Regarding       Drug     Weight,”      on    which    the

district court relied during Baker’s sentencing hearing.

     Accordingly,        we    find     that    the    district     court      did    not

clearly   err      in   overruling      Baker’s   objection       to    the    relevant

conduct determination, and that the court correctly calculated

Baker’s sentencing range.



                                          IV.

     For the foregoing reasons, we affirm the judgment of the

district court.          We    dispense    with       oral   argument       because   the

facts   and   legal      contentions      are   adequately      presented       in    the

materials     before     the    court    and    argument      would     not    aid    the

decisional process.

                                                                               AFFIRMED




                                          11